MEMORANDUM **
This preliminary injunction appeal comes to us for review under Ninth Circuit Rule 3-3. We have jurisdiction under 28 U.S.C. § 1292(a)(1), and we affirm. We subject a district court’s order regarding preliminary injunctive relief only to limited review. Walczak v. EPL Prolong, Inc., 198 F.3d 725, 730 (9th Cir.1999). Our review of an order regarding a preliminary injunction “is much more limited than review of an order involving a permanent injunction, where all conclusions of law are freely reviewable.” Id. A decision regarding a preliminary injunction is reviewed for abuse of discretion, which occurs only if the district court based its decision on either an erroneous legal standard or clearly erroneous factual findings. Id.
The district court did not abuse its discretion here. We therefore affirm the district court’s order denying the preliminary injunction. Our disposition will affect the rights of the parties only until the district court renders final judgment. Sports Form, Inc. v. United Press International, 686 F.2d 750, 752 (9th Cir.1982).
The motion for leave to participate as amicus curiae is granted.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.